Citation Nr: 0907597	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ), claimed as jaw pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2009; a 
transcript is of record.  The record contained ambiguities as 
to whether the Veteran was appealing the issues of individual 
unemployability and an increased rating for a low back 
disorder.  At the hearing, the Veteran affirmed that service 
connection for bilateral hearing loss and TMJ were the only 
issues being appealed.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of TMJ.

2.  Jaw pain has not been shown to be causally or 
etiologically related to the Veteran's military service.  



CONCLUSION OF LAW

TMJ was not incurred in or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in May 2006.  In that letter, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  The RO 
sent similar letters in October 2006 and December 2007.    

In the correspondence dated in May 2006, the RO also informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and VA medical center (VAMC) records.  The Veteran 
received a VA dental and oral examination in June 2006, a 
report of which is contained in the claims file.  The RO 
attempted to obtain private dental records on behalf of the 
Veteran, but the Veteran did not respond to the RO's July 
2008 request for a consent to release those records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999). 

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Id.  When an approximate balance of 
positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008).  

Analysis

The Veteran claims he is entitled to service connection for 
TMJ, which he believes was caused by an in-service automobile 
accident that occurred in January 2005.  At the January 2009 
Board hearing, the Veteran's representative stated that the 
Veteran had trouble chewing, especially hard food, and that 
the Veteran experienced popping in his jaw.  In considering 
all of the evidence of record, the Board concludes that the 
Veteran is not entitled to service connection for TMJ.    

The Veteran's service treatment records reflected that the 
Veteran reported severe tooth trouble during his enlistment 
examination in July 2003.  In the examination report, Dr. 
Rembert noted there had been three to four molar extractions 
since the Veteran was nineteen years old.  The record 
reflected the Veteran had a molar extracted in November 2004, 
after several days of pain.  He sought treatment for pain 
several days after the extraction.

At the January 2009 Board hearing, the Veteran's 
representative claimed that TMJ was a direct result of the 
car accident.  Records pertaining to the January 2005 
accident do not show any trauma to the jaw or teeth.  Records 
after the accident show complaints of jaw pain in June 2005, 
possibly caused by the positioning of a neck brace, and of 
jaw pain after having a teeth cleaning in February 2006.

In a report of his June 2006 VA dental and oral examination, 
the Veteran reported experiencing TMJ pain as a result of 
missing lower back teeth.  The Veteran also reported 
suffering chipped teeth as the result of the accident, 
although the examiner noted that no teeth were reported to 
have been lost as a result of the accident.  The examiner 
also noted that dental work had been in progress by the Army 
at the time of the accident and was interrupted as a result 
of the accident and that the Veteran was undergoing a 
considerable amount of dental work from a private dentist 
since separation.  The examiner noted no history of jaw 
fracture.  The examiner observed that nine teeth were in 
temporary crowns in preparation for bridge work.  X-rays 
showed seven missing teeth, evidence of one root canal, and 
two extruding teeth, along with evidence of early periodontal 
bone loss.  The VA examiner opined that there did not seem to 
be a current TMJ problem and that planned dental work to 
replace two missing teeth would restore the Veteran's teeth 
to full function.  The examination report shows there is no 
current diagnosis of TMJ.  

A VAMC treatment note dated in May 2008 indicates the Veteran 
sought treatment for jaw pain, which was worse when chewing.  
The VA examiner, a nurse practitioner, recorded a diagnosis 
of inflammatory conditions of the jaw.   

Although the Veteran is competent to report that he 
experienced jaw discomfort since the in-service accident, the 
Board finds that the Veteran's reported history is 
inconsistent with the other evidence of record.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symtomatology capable of lay 
observation; Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires the facts perceived 
through the use of the five senses); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  There was evidence of jaw 
pain and dental work prior to the accident, and no evidence 
has linked the Veteran's pre-existing problems to the 
accident.  The June 2006 VA examiner noted that the 
replacement of missing teeth would remedy any jaw problem.  
The evidence does not show that those teeth were missing 
because of in-service trauma.  Further, to the extent that 
the Veteran is contending that possible TMJ was caused by 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for TMJ must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for temporomandibular joint 
disorder (TMJ) is denied.  


REMAND

The Veteran claims to have bilateral hearing loss as the 
result of exposure to loud noises while in service.  The 
Veteran received a VA audiological examination in June 2006, 
prior to the original September 2006 rating decision denying 
service connection for bilateral hearing loss.  At the 
January 2009 Board hearing, the Veteran testified that he 
received a second VA audiological examination in late summer 
of 2007.  He and his representative claimed that those exam 
results showed that his hearing loss had worsened.  A report 
of that examination has not been associated with the claims 
file.     

Consequently, the Board finds that this issue must be 
remanded so that steps can be taken to obtain a report of the 
VA audiological examination conducted in summer 2007 and any 
other VA treatment records related to the Veteran's bilateral 
hearing loss claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)).


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
outstanding VA treatment records related 
to the Veteran's bilateral hearing loss, 
to include a report of the VA audiological 
examination conducted in summer 2007.  

2.  If a report of the summer 2007 
audiological examination is unavailable, 
the RO is requested to provide the Veteran 
with a VA audiological examination and 
opinion.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer and opinion as to 
whether the Veteran's hearing loss is at 
least as likely than not (i.e., a fifty 
percent or greater probability), related 
to the Veteran's active military service.  
The examiner should provide a complete 
rationale for conclusions reached.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's claim 
of entitlement to service connection for 
bilateral hearing loss, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


